DETAILED ACTION
The following is a first office action upon examination of application number 17/693876. Claims 1-20 are pending in the application and have been examined on the merits discussed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/6/2022, 5/18/2022, and 9/30/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the Examiner.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-9 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 10-18 are directed to a system comprising a processor; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. Claims 19-20 are directed to a non-transitory computer-readable medium, which is a manufacture, and this a statutory category of invention. 
(Step 2A) The claims recite an abstract idea instructing how to aggregate and permit adjustments to data prior to storage, which is described by claim limitations reciting: … receiving transaction data associated with a plurality of supply chain transactions, wherein the plurality of supply chain transactions are associated with a supply chain stakeholder; … aggregating the transaction data associated with the plurality of supply chain transactions received during a predetermined period of time into at least one transactional data package; … providing an … interface to allow the supply chain stakeholder to … adjust at least one supply chain transaction, wherein adjusted information associated with the at least one supply chain transaction is output as an amended transaction; and … passing at least one of: the at least one transactional data package and the amended transaction … to complete a secure communication of the transaction data between the supply chain stakeholder and at least one of: an additional supply chain stakeholder and a regulatory agency. The identified recited limitations in the claims describing aggregating and permitting adjustments to data prior to storage (i.e., the abstract idea) fall within the “Mental Processes” grouping of abstract ideas since they can be performed by a human, mentally or with pen and paper or, alternatively, the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and managing interactions between people. Dependent claims 3, 4, 5, 12, 13, and 14, recite limitations that further describe aggregating and permitting adjustments to data prior to storage (i.e., the abstract idea); thus, these claims only further narrow the abstract idea and are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements such as the memory storing instructions executed by a processor in claim 10; and the non-transitory computer readable storage medium storing instructions in claim 19, do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer. Similarly, reciting that certain steps are performed electronically  only amounts to computer implementation of the abstract idea.
Additional elements reciting electronically receiving… and electronically providing an electronic interface do not provide an improvement and only add insignificant extra-solution activities (data gathering) to the abstract idea. In the same way, additional elements in claims 2, 6, 11, and 15, do not yield an improvement and only add extra-solution activities.
Additional elements such as electronically passing at least one of: the at least one transactional data package and the amended transaction through a blockchain to complete a secure communication do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional elements are recited at a high level of generality and only link the abstract idea to a technological environment (blockchain). Similarly, additional elements in claims 7-9, 16-18, and 20, add additional elements that do not yield an improvement and generally link the abstract idea to the blockchain technological environment.
Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements reciting electronically receiving… and electronically providing an electronic interface do not yield an improvement and only add extra-solution activities. With respect to data gathering limitations, the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Additional elements such as electronically passing at least one of: the at least one transactional data package and the amended transaction through a blockchain to complete a secure communication do not yield an improvement and generally link the abstract idea to the blockchain technological environment. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of US 2019/0050810 (Nagalla); in further view of US 11062042 (McKervey). 

As per claim 1, Nagalla teaches: a computer-implemented method for adjusting an automated trade transaction comprising: electronically receiving transaction data associated with a plurality of supply chain transactions, wherein the plurality of supply chain transactions are associated with a supply chain stakeholder; ([Abstract] A method includes obtaining data associated with at least one of: one or more products stored in or transferred via a first cargo distribution terminal, one or more actions occurring in the first cargo distribution terminal, and one or more personnel associated with the first cargo distribution terminal or the one or more products. The method also includes generating an update to a blockchain based on the data and updating a local copy of the blockchain using the update. The method further includes publishing the update to one or more nodes for updating one or more additional copies of the blockchain. The update could identify that at least a portion of the one or more products has been received at or shipped from the first cargo distribution terminal. [0023] … For example, one or more blocks 102 in the blockchain 100 could represent cargo stored in, being transferred to, or being transferred from one or more distribution terminals. As another example, one or more blocks 102 in the blockchain 100 could represent information about drivers or vehicles used to transfer cargo to or from one or more distribution terminals. [0029] In general, any stakeholder associated with cargo being transported or distributed could access and add information to one or more blockchains 100. The following describes examples of the types of stakeholders that could be associated with one or more blockchains 100 in the oil and gas industry. Of course, other or additional stakeholders could be associated with one or more blockchains 100 in the oil and gas industry. Also, the blockchains 100 could be used with any suitable stakeholders in any suitable industries. [0030] In the oil and gas industry, the stakeholders could include shareholders who initially own cargo and who can use at least one blockchain 100 to accurately track shipments, make allocations based on terminal distribution/demand patterns, and generate stock reconciliation reports)
electronically aggregating the transaction data associated with the plurality of supply chain transactions received … into at least one transactional data package; ([0053] … nodes 316 generally operate to receive transaction data (such as actual transaction data or metadata) and to provide the transaction data to the mining nodes 318. The mining nodes 318 generally operate to create new blocks for the transactions and to publish the new blocks for addition to the blockchains 322).
electronically providing an electronic interface to allow the supply chain stakeholder to electronically adjust at least one supply chain transaction, wherein adjusted information associated with the at least one supply chain transaction is output as an amended transaction; and ([0069] …the pop-up window 600 includes fields identifying the tank containing the product, the scheduled delivery date for the product, and the actual delivery date for the product. It should be noted that these fields are examples only and that any other or additional fields could be provided to store information about a product. One or more of these fields could be filled in or edited by a user, and any additions or changes could be included in one or more new blocks added to the appropriate blockchain(s) 100, 322).
electronically passing at least one of: the at least one transactional data package and the amended transaction through a blockchain to complete a secure communication of the transaction data between the supply chain stakeholder and at least one of: an additional supply chain stakeholder and a regulatory agency ([0069] …the pop-up window 600 includes fields identifying the tank containing the product, the scheduled delivery date for the product, and the actual delivery date for the product. It should be noted that these fields are examples only and that any other or additional fields could be provided to store information about a product. One or more of these fields could be filled in or edited by a user, and any additions or changes could be included in one or more new blocks added to the appropriate blockchain(s) 100, 322 [0026] … The parties also generate or use transaction data, and cryptographic operations are performed using the transaction data to create and add new blocks 102 to the blockchain 100. Thus, parties can append new blocks 102 to the blockchain 100 at different computing nodes as new transactions occur, and these blocks 102 are propagated to other computing nodes so that the blockchain 100 can be updated at those nodes. [0036] … Each virtual gateway 210 generally operates to support communications between the various entities over a virtual network 212. Among other things, this allows each mining node 208 to send updates made to its local copy of one or more blockchains 100 to other mining nodes 208, which allows those other mining nodes 208 to update their local copies of the same blockchain(s) 100 [0034] As shown in FIG. 2, the functional architecture 200 is generally associated with different entities, including a consortium leader 202 and one or more consortium members 204a-204b. The consortium leader 202 generally represents an entity responsible for allowing one or more initial consortium members to join a consortium and begin using one or more blockchains 100. Depending on the implementation, the consortium leader 202 or the initial consortium members can then allow additional consortium members to join the consortium and begin using one or more blockchains 100. Each consortium member 204a-204b generally represents an entity that uses one or more blockchains 100 in some way. It should be noted that these designations (consortium leader and consortium member) are used here as a matter of convenience and do not limit the activities that can be performed by these entities. For instance, a consortium leader often represents an entity that uses the blockchains 100 and thus acts like a consortium member).

Although not explicitly taught by Nagalla, McKervey teaches: electronically aggregating the transaction data associated with the plurality of supply chain transactions received during a predetermined period of time into at least one transactional data package; (Col 62 ln 29-34 the data intake and query system 108 communicates groups of block entries together. For example, the data intake and query system 108 can communicate block entries according to a predetermined time interval or based on a number or size of the block entries to be communicated. Col 68 ln 53-57 the distributed ledger system 1800 can generate a block based on a predetermined period of time. For example, the distributed ledger system 1800 can generate a block for the blockchain 2000 once a second, every 10 seconds, once a minute, every 10 min., every hour, etc.).
One of ordinary skill in the art would have recognized that applying the teachings of McKervey to the system of Nagalla would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the generation of blocks upon passage of a predetermined time interval.

As per claim 2, Nagalla teaches: wherein electronically receiving the transaction data includes receiving a plurality of transaction data points that are associated with the plurality of supply chain transactions, ([0006] data associated with at least one of: (i) one or more products stored in or transferred via a first cargo distribution terminal, (ii) one or more actions occurring in the first cargo distribution terminal, and (iii) one or more personnel associated with the first cargo distribution terminal or the one or more products. The method also includes generating an update to a blockchain based on the data and updating a local copy of the blockchain using the update. The method further includes publishing the update to one or more nodes for updating one or more additional copies of the blockchain).
wherein the plurality of transaction data points are electronically stored upon a supply chain data repository …  ([0019] … stakeholders have different systems and databases at every stage [0025] … data 112 associated with one or more transactions (such as actual data or metadata describing the transactions) [0027] … Blockchains 100 could be used in any other suitable manner to support terminal automation functions and to share data between multiple parties).

Although not explicitly taught by Nagalla, McKervey teaches: wherein the plurality of transaction data points are electronically stored upon a supply chain data repository for the predetermined period of time (Col 62 ln 29-34 the data intake and query system 108 communicates groups of block entries together. For example, the data intake and query system 108 can communicate block entries according to a predetermined time interval or based on a number or size of the block entries to be communicated. Col 68 ln 53-57 the distributed ledger system 1800 can generate a block based on a predetermined period of time. For example, the distributed ledger system 1800 can generate a block for the blockchain 2000 once a second, every 10 seconds, once a minute, every 10 min., every hour, etc.).
One of ordinary skill in the art would have recognized that applying the teachings of McKervey to the system of Nagalla would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the storage of data associated with a time interval.

As per claim 3, Nagalla teaches: further including electronically analyzing the transaction data and electronically categorizing the transaction data into at least one data category that is associated with at least one of: regulatory information, legal information, contractual information, transactional information, customs information, trade account information, and product specific information included within the transaction data, wherein the at least one data category is appended to the plurality of transaction data points that are stored upon the supply chain data repository ([0019] … stakeholders have different systems and databases at every stage [0025] … data 112 associated with one or more transactions (such as actual data or metadata describing the transactions) [0027] … Blockchains 100 could be used in any other suitable manner to support terminal automation functions and to share data between multiple parties [0068] The information used to generate the graphical user interface 500 can be inserted into one or more blockchains 100, 322 by any suitable entity or entities, and that information can then be mined from the blockchain(s) 100, 322 to generate the graphical user interface 500. For example, an owner or operator of a distribution terminal could use a device 400 having a processor 402 that inserts blocks into the blockchain(s) 100, 322 related to the tank, the product stored in the tank, the cargo vehicle(s) that delivered the product in the tank, and the cargo vehicle(s) that shipped the product from the tank. An owner or operator of each gas station could use a device 400 having a processor 402 that inserts blocks into the blockchain(s) 100, 322 related to the receipt and use of the product. A third-party system could include a processor 402 that inserts blocks into the blockchain(s) 100, 322 related to end users. [Fig. 7]).

As per claim 4, Nagalla teaches: wherein electronically aggregating the transaction data includes accessing the supply chain data repository and retrieving the plurality of transaction data points, ([0036] Each transaction node 206 generally operates to receive information associated with transactions (such as information related to cargo, smart contracts, drivers, or vehicles) and submit that information to one or more mining nodes 208 for inclusion in one or more suitable blockchains 100. [0042] … display blocks, associated transactions [0053] …transaction nodes 316 generally operate to receive transaction data (such as actual transaction data or metadata) and to provide the transaction data to the mining nodes 318. The mining nodes 318 generally operate to create new blocks for the transactions and to publish the new blocks for addition to the blockchains 322).

Although not explicitly taught by Nagalla, McKervey teaches:  wherein the plurality of transaction data points are aggregated into unitary transaction data that pertains to the predetermined period of time (Col 62 ln 29-34 the data intake and query system 108 communicates groups of block entries together. For example, the data intake and query system 108 can communicate block entries according to a predetermined time interval or based on a number or size of the block entries to be communicated. Col 68 ln 53-57 the distributed ledger system 1800 can generate a block based on a predetermined period of time. For example, the distributed ledger system 1800 can generate a block for the blockchain 2000 once a second, every 10 seconds, once a minute, every 10 min., every hour, etc.).
One of ordinary skill in the art would have recognized that applying the teachings of McKervey to the system of Nagalla would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the storage of data associated with a time interval.

As per claim 5, Nagalla teaches: wherein the electronically aggregated transaction data is packaged into the at least one transactional data package that includes transaction data associated with the plurality of supply chain transactions received … ([0036] Each transaction node 206 generally operates to receive information associated with transactions (such as information related to cargo, smart contracts, drivers, or vehicles) and submit that information to one or more mining nodes 208 for inclusion in one or more suitable blockchains 100. [0042] … display blocks, associated transactions [0053] …transaction nodes 316 generally operate to receive transaction data (such as actual transaction data or metadata) and to provide the transaction data to the mining nodes 318. The mining nodes 318 generally operate to create new blocks for the transactions and to publish the new blocks for addition to the blockchains 322).

Although not explicitly taught by Nagalla, McKervey teaches: transaction data associated with the plurality of supply chain transactions received during the predetermined period of time (Col 62 ln 29-34 the data intake and query system 108 communicates groups of block entries together. For example, the data intake and query system 108 can communicate block entries according to a predetermined time interval or based on a number or size of the block entries to be communicated. Col 68 ln 53-57 the distributed ledger system 1800 can generate a block based on a predetermined period of time. For example, the distributed ledger system 1800 can generate a block for the blockchain 2000 once a second, every 10 seconds, once a minute, every 10 min., every hour, etc.).
One of ordinary skill in the art would have recognized that applying the teachings of McKervey to the system of Nagalla would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the storage of data associated with a time interval.

As per claim 6, Nagalla teaches: wherein electronically providing the electronic interface includes individually presenting the plurality of transaction data points through a human machine interface ([0069] …the pop-up window 600 includes fields identifying the tank containing the product, the scheduled delivery date for the product, and the actual delivery date for the product. It should be noted that these fields are examples only and that any other or additional fields could be provided to store information about a product. One or more of these fields could be filled in or edited by a user, and any additions or changes could be included in one or more new blocks added to the appropriate blockchain(s) 100, 322 [0015] FIGS. 5 through 10 illustrate example graphical user interfaces based on blockchains supporting terminal automation solutions in accordance with this disclosure [0065] FIGS. 5 through 10 illustrate example graphical user interfaces based on blockchains supporting terminal automation solutions in accordance with this disclosure. For ease of explanation, the graphical user interfaces may be described as being generated by the processor 402 of the device 400 in FIG. 4, which could be used in the functional architecture 200 of FIG. 2 or the system 300 of FIG. 3. However, the graphical user interfaces could be generated by any suitable devices and in any suitable systems. [0066] As shown in FIG. 5, a graphical user interface 500 identifies a supply chain for gasoline and provides information about the transport of the gasoline in the supply chain).  

As per claim 7, Nagalla teaches: wherein electronically providing the electronic interface includes allowing the supply chain stakeholder to electronically adjust information included within each of the plurality of transaction data points through the human machine interface, wherein the adjusted information is output as the amended transaction that is passed though the blockchain ([0069] …the pop-up window 600 includes fields identifying the tank containing the product, the scheduled delivery date for the product, and the actual delivery date for the product. It should be noted that these fields are examples only and that any other or additional fields could be provided to store information about a product. One or more of these fields could be filled in or edited by a user, and any additions or changes could be included in one or more new blocks added to the appropriate blockchain(s) 100, 322 [0026] … The parties also generate or use transaction data, and cryptographic operations are performed using the transaction data to create and add new blocks 102 to the blockchain 100. Thus, parties can append new blocks 102 to the blockchain 100 at different computing nodes as new transactions occur, and these blocks 102 are propagated to other computing nodes so that the blockchain 100 can be updated at those nodes).

As per claim 8, although not explicitly taught by Nagalla, McKervey teaches: electronically providing and assigning secure encrypted credentials to the supply chain stakeholder and at least one of: the additional supply chain stakeholder and the regulatory agency to securely access the blockchain (Col 62 ln 49-64 the data intake and query system 108 can sign the block entries that it communicates to the distributed ledger system 1800. For example, the data intake and query system 108 can generate a hash of a block entry, encrypt the generated hash using a private key of a key pair, and send the encrypted hash along with the block entry to the distributed ledger system 1800. In turn, the distributed ledger system 1800 can generate a hash of the block entry received from the data intake and query system 108 (minus the encrypted hash), decrypt the encrypted hash using a public key of the same key pair, and compare the decrypted hash with the hash it generated from the block entry. Based on a match of the two hashes, the distributed ledger system 1800 can confirm that the block entry came from the data intake and query system 108 and has not been altered or modified. Col 67 ln 49-54 the information stored on the ledger may be encrypted (non-limiting example: using a public key of a key pair associated with the data intake and query system 108), redacted, compressed, transformed (e.g., through a one-way transformation or a reversible transformation), and so on. Col 71 ln 9-15 the block entries can be compressed and/or the content of one or more block entries (or all block entries) can be encrypted using a public key of a key pair associated with the data intake and query system 108. In this way, the distributed ledger system 1800 can limit the accessibility of the block entries. Col 73 ln 46-52 the distributed ledger system 1800 can encrypt the entries using a public key of a key pair associated with the data intake and query system 108. In certain embodiments, the distributed ledger system 1800 can encrypt entries using different key pairs associated with different customers or users of the data intake and query system 108). 
One of ordinary skill in the art would have recognized that applying the teachings of McKervey to the system of Nagalla would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of keys to authenticate users performing transactions.

As per claim 9, Nagalla teaches: including electronically receiving transaction data associated with the plurality of supply chain transactions from the regulatory agency, wherein electronically passing the transaction data includes communicating the transactional data package through the blockchain to at least one of: the additional supply chain stakeholder and an additional regulatory agency ([0039] As described in more detail below, this type of functional architecture 200 can be used by various parties associated with terminal automation. For example, in the oil and gas industry, an oil and gas supply chain can involve numerous parties between the points where oil and gas are extracted from the ground and the points where products are delivered to customers. These parties can include refineries, suppliers, bottling plants, bulk storage terminal operators, governmental and port authorities, bulk distribution terminal operators, pipeline operators, truck/train/ship operators, wholesalers, gas stations, and customers. Different parties can use the functional architecture 200 to create and use blockchains 100 associated with terminal automation, drivers, vehicles, smart contracts, or other information about the supply chain. [0051] … systems 312a-312m could include computing systems used by governmental entities, product producers, cargo carriers, product distributors, and end customers. In general, any stakeholder associated with cargo being transported or distributed could have an associated third-party system 312 [0026] … The parties also generate or use transaction data, and cryptographic operations are performed using the transaction data to create and add new blocks 102 to the blockchain 100. Thus, parties can append new blocks 102 to the blockchain 100 at different computing nodes as new transactions occur, and these blocks 102 are propagated to other computing nodes so that the blockchain 100 can be updated at those nodes. [0036] … Each virtual gateway 210 generally operates to support communications between the various entities over a virtual network 212. Among other things, this allows each mining node 208 to send updates made to its local copy of one or more blockchains 100 to other mining nodes 208, which allows those other mining nodes 208 to update their local copies of the same blockchain(s) 100 [0034] As shown in FIG. 2, the functional architecture 200 is generally associated with different entities, including a consortium leader 202 and one or more consortium members 204a-204b. The consortium leader 202 generally represents an entity responsible for allowing one or more initial consortium members to join a consortium and begin using one or more blockchains 100. Depending on the implementation, the consortium leader 202 or the initial consortium members can then allow additional consortium members to join the consortium and begin using one or more blockchains 100. Each consortium member 204a-204b generally represents an entity that uses one or more blockchains 100 in some way. It should be noted that these designations (consortium leader and consortium member) are used here as a matter of convenience and do not limit the activities that can be performed by these entities. For instance, a consortium leader often represents an entity that uses the blockchains 100 and thus acts like a consortium member).

As per claims 10-18, these claims recite limitations substantially similar to those addressed by the rejection of claims 1-8, respectively. Therefore, the same rejection applies.

As per claims 19 and 20, these claims recite limitations substantially similar to those addressed by the rejection of claims 1 and 7, respectively. Therefore, the same rejection applies. Additionally, Nagalla teaches: non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method ([0060] As shown in FIG. 4, the device 400 includes at least one processor 402, at least one storage device 404, at least one communications unit 406, and at least one input/output (“I/O”) unit 408. Each processor 402 can execute instructions, such as those that may be loaded into a memory 410).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0273780 (Crintea) – discloses a system that collects transaction data from clients for a predetermined time prior to storing the aggregated data in a blockchain. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683